Citation Nr: 1812959	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for heart disease. 

2. Entitlement to service connection for diabetes mellitus type II (diabetes). 

3. Entitlement to service connection for left lower extremity diabetic neuropathy.

4. Entitlement to service connection for right lower extremity diabetic neuropathy.

5. Entitlement to service connection for left upper extremity diabetic neuropathy.

6. Entitlement to service connection for right upper extremity diabetic neuropathy. 

7. Entitlement to service connection for bilateral blindness.  

8. Entitlement to service connection for sleep apnea. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a videoconference hearing conducted in September 2017.  A transcript is of record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no probative evidence establishing that the Veteran was exposed to Agent Orange in service. 

2. Heart disease, diabetes, bilateral upper and lower extremity diabetic neuropathy, and bilateral blindness were not manifested in service or for many years following service, and are not otherwise shown to be related to service.  


CONCLUSIONS OF LAW

1. The criteria to establish service connection for heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria to establish service connection for diabetes have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria to establish service connection for left lower extremity diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137,   5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4. The criteria to establish service connection for right lower extremity diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137,     5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5. The criteria to establish service connection for left upper extremity diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137,    5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

6. The criteria to establish service connection for right upper extremity diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137,   5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

7. The criteria to establish service connection for bilateral blindness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and ischemic heart disease, diabetes, or an organic disease or the nervous system becomes manifest 
to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2017).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed ischemic heart disease and diabetes proximate to service, and that he developed claimed neuropathy of the upper and lower extremities as well as bilateral blindness as secondary to or associated with his diabetes.  The Veteran also contends that he was exposed            to Agent Orange while serving aboard the USS Oriskany, a Naval aircraft carrier,      and that he should be service connection for ischemic heart disease, diabetes, and claimed disabilities as secondary to diabetes, all on the basis of such exposure.

Current treatment records reflect ischemic heart disease with a history of myocardial infarction.  Current treatment records also reflect diagnosed diabetes as well as neuropathy secondary to diabetes, although medical findings vary as to whether diabetic neuropathy is present in the Veteran's extremities.  The Veteran is also diagnosed with blindness in both eyes, and is more specifically diagnosed with bilateral neurovascular glaucoma, with a medical association to his diabetes. Thus,  the first criterion for establishing service connection, a current disability, has been met. The question becomes whether the conditions are related to service or service-connected disability.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  "Service in the Republic   of Vietnam" includes service in the waters offshore and service in other locations       if the conditions of service involved duty or visitation in the Republic of Vietnam.    38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including ischemic heart disease, diabetes, and early onset peripheral neuropathy shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record     of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

On May 20, 2011, at the request of VA, the Institute of Medicine (IOM) of the National Academy of Sciences (NAS) issued a report titled Blue Water Navy Veterans and Agent Orange Exposure. The IOM reviewed a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with veterans, ship deck logs, and other government documents, and concluded there was insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  After careful review of the IOM report, VA determined that the evidence available did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans and that VA would continue to accept and review all Blue Water Navy Vietnam Veteran claims on a case-by-case basis.  See Federal Register, Vol. 77, No. 247 (Wednesday, December 26, 2012/Notices), pgs. 76170-76171.

The Board notes at this point that the Veteran served aboard an aircraft carrier, the USS Oriskany, and has denied setting foot in Vietnam. Service personnel records reflect that he was not stationed on any other vessels, and he has not contended serving on other vessels in waters proximate to Vietnam. His DD Form 214 showed no medals consistent with Vietnam service, although his personnel records do show a request from the Veteran in 1973 to have his DD Form 214 corrected to show receipt of the Vietnam Service Medal. However, no such correction was found in his personnel file.    

VA administers a list of Navy and Coast Guard Ships Associated with Service  in Vietnam and Exposure to Herbicide Agents, which lists five categories of ships: ships operating primarily and exclusively on Vietnam's inland waterways; ships operating temporarily on Vietnam's inland waterways; ships that docked to shore    or pier in Vietnam; ships operating on Vietnam's close coastal waters for extended periods, with evidence  that crew members went ashore; and, ships operating on Vietnam's close coastal waters for extended periods, with evidence that smaller   craft from the ship regularly delivered supplies or troops ashore. The list was last updated in January 2018, and does not include the USS Oriskany (CVA-34) in any of the cited categories.  

In his VA Form 9 submitted in April 2016, the Veteran asserted that he was exposed to Agent Orange when cleaning aircraft returning from the spraying of Agent Orange.  However, a May 2009 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) in the Veteran's claims file indicated that they found no evidence that Navy ships transported tactical herbicides from    the U.S. to the Republic of Vietnam or that Navy ships off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Thus, even though the USS Oriskany was an aircraft carrier, the Veteran's account of contact with Agent Orange sprayed by aircraft from aboard the Oriskany is not supported by official records.  

In a March 2015 submitted statement and in testimony before the undersigned in September 2017, the Veteran contended that while aboard the USS Oriskany, there was an announcement made from the bridge or over the intercom that the water aboard ship had been contaminated with Agent Orange, and that all the clothes    had to be rewashed and the dinner the night prior had possibly been cooked in contaminated water.  In the March 2015 statement he contended that he was assigned to attach bombs to planes, and that he was told to wipe the bombs thoroughly to make sure there was no Agent Orange on them. At his hearing,        he also asserted that he had taken a hot shower potentially with the contaminated water just prior to the announcement. He further asserted that he had consumed a cup of coffee that he was later informed had been contaminated with Agent Orange.  He also testified that the ship was in the bay and used a desalinator, and was not close enough to shore to obtain fresh water from shore.  He also then clarified     that this announced contamination of ship water with Agent Orange occurred around November 1963.  

The Board does not find the Veteran's assertions that staff aboard a blue water vessel in 1963 would have been testing for Agent Orange contamination in desalinated water used aboard ship to be persuasive. The Veteran has provided      no corroboration for such assertions, and the Board does not find it plausible that a blue water vessel in 1963 would have been testing its desalinated water for Agent Orange contamination or been instructed to wipe bombs attached to airplanes out  of concern that they had Agent Orange on them.  The Board also does not find it plausible that there would have been any concern about the presence of Agent Orange contamination on the surface of bombs that were to be dropped and detonated on targets in the course of war.  

The Veteran's representative has argued that the Veteran may have been exposed   to Agent Orange while aboard the USS Oriskany either as a result of the ship's proximity to Vietnam while the Veteran was aboard, or as a result of the Veteran having been in contact with aircraft that flew over Vietnam.  In a July 2016 statement, the Veteran's representative provides a historical chronology of  activities of the USS Oriskany, including in particular the following account:

The history of the USS Oriskany states: "The carrier was again stationed out of San Diego on 1 August 1963, for Far Eastern waters, with Carrier Air Group 16 embarked.  She arrived at Subic Bay on 31 August 1963, and from there steamed to Japan.  She was at the port of Iwakuni, Japan, on the morning of 31 October, en route to the coast of South Vietnam.  There, she stood by for any eventuality as word was received of the coup d'état taking place in Saigon.  When the crisis abated, the carrier resumed operations from Japanese ports."

(Emphases added by the Veteran's representative.)  

While this historical account, which appears to be taken directly from Wikipedia as the exact wording above is used on that site, indicates that the USS Oriskany had been en route to the coast of South Vietnam, it also informs that plans had changed in light of the coup d'état that took place.  The historical account does not establish that the vessel entered any close coastal waters of Vietnam, much less moored at a bay in Vietnam or took on water from Vietnam sources.  

Additionally, the representative has alleged the USS Oriskany was involved in combat missions and provided the purported dates of deployments to "West Pac-Vietnam", to include from July 1963 to May 1964, from August 1963 to March 1964 and from August 1963 to May 1966.  However, these dates are inconsistent in that they overlap, and the Veteran's personnel records do not reflect any medals indicative of the ship's being involved in combat operations.  Moreover, the same Wikipedia page where the above quoted history was obtained indicates that the   USS Oriskany was standing by at Iwakuni Japan while waiting to see if it would   go to Vietnam, and when the crisis abated, operations in Japanese ports resumed.  There was no mention of the ship actually going to Vietnam during the Veteran's time on board, and the ship returned to San Diego in March 1964. It was not until 1965 that the ship was in Vietnam and supporting combat operations, for which the article indicates a Navy Unit Commendation was given for the period from May      10 to December 6, 1965.  This time period is after the Veteran's discharge from service.  As noted above, the Veteran's DD Form 214 and his personnel records    do not reflect any medals indicative of service in Vietnam or on a ship involved     in combat activities. Hence, the account does not support the Veteran's claimed exposure to Agent Orange.  Thus, it appears any event occurring in or around November 1963 involving contaminated water taken into the ship would have   been at a Japanese port, not Vietnam.  

The reliability as to the Veteran's assertions regarding the contamination announcement or duties cleaning Agent Orange off of bombs is also undermined  by factually erroneous testimony he provided in furtherance of his claim for service connection for sleep apnea, which suggests his recall of events and time frames is flawed.  In this regard, at his hearing before the undersigned, the Veteran testified  to treatment at University of Washington for kidney stones shortly after service, he believed in 1965, when he was observed in the hospital to be holding his breath during sleep and waking up.  He further testified that they placed him on a CPAP machine in 1965.  The Board finds the Veteran's account of CPAP therapy in or around 1965 impossible, since common history shows CPAP machines were not invented until 1980.  Moreover, the Veteran's timeline is further undermined by his wife's statement, noting that when he had his heart attack at age 50, she asked that he be tested for sleep apnea, whereupon he was found to have a "very bad case of it."  

Thus, the Veteran's account of being diagnosed and treated for sleep apnea with      a CPAP machine in 1965 is rendered impossible by historical facts regarding      such treatment.  The Veteran's wife's statements clarify the circumstances of his seeking treatment for sleep apnea at age 50, and thus around 1992. Accordingly, the Veteran's recall as to events taking place contemporaneous to service appears to be unreliable. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against   a veteran's lay evidence). 
 
Like the Veteran's statements in support of his sleep apnea claim, his statements regarding events alleged to support his exposure to Agent Orange while aboard the USS Oriskany in November 1963 are not support by any corroborating facts.  

The Veteran's service personnel records reflect service activities inclusive only      of service within the continental United States or aboard the USS Oriskany.  The Veteran has not alleged and service records do not show service aboard any other vessels when outside the Continental United States. The Veteran conceded in testimony that the ship did not take water from Vietnam shore sources and that he did not leave the ship to go into Vietnam.  

In short, submitted statements, testimony, official records, historical data, and personnel records all fail to present credible and probative evidence supporting    any exposure of the Veteran to Agent Orange while aboard the USS Oriskany or otherwise while in service, and fail to support a presumptive basis for establishing Agent Orange exposure in service.  The Board accordingly concludes that the preponderance of the evidence is against the Veteran having been exposed to Agent Orange while in service, and also concludes that he is entitled to no presumption of such exposure.  Thus, service connection for claimed disabilities is not warranted  on the basis of any theories based on Agent Orange exposure. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  

Turning the question of whether service connection is otherwise warranted on           a direct basis or on a presumptive basis for chronic conditions listed in 38 C.F.R. § 3.309(a), the Veteran has also not otherwise presented any competent and credible evidence supporting onset of his claimed conditions in service or for many years thereafter, nor is there any medical evidence suggesting his claimed conditions are related to service. While the Veteran testified that he was diagnosed with a heart condition within a year of service separation and that he was told at the end of 1964 or the beginning of 1965 that he was at the beginning of diabetes or that he was going to have diabetes, no evidence of record corroborates these assertions, and as noted above, the Veteran's recall as to events occurring contemporaneous to service is not reliable.  See Buchanan, supra. 

Service treatment records do not reflect any findings of diabetes or elevated blood sugars and his separation examination revealed no endocrine, heart, extremity or neurological abnormalities.  Other than impaired vision, examination of the eyes was normal. The Veteran's uncorrected visual acuity was 20/200 bilaterally at both entrance and separation examinations.  Medical evidence following service does not support the presence of any of the claimed diseases or disabilities until many years after service.  To the extent medical records document the Veteran's self-reported history of disease proximate to service, such accounts, unenhanced by relevant medical findings or medical analysis, do not constitute probative medical evidence to support the claims.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Hence, in the absence of competent, credible and probative evidence showing the claimed disabilities in service or for many years thereafter, and in the absence of competent evidence linking the claimed conditions to service, service connection is not warranted on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, because service connection for diabetes and ischemic heart disease is herein denied, service connection for bilateral upper and lower extremity diabetic neuropathy and bilateral blindness are not warranted as secondary to diabetes or ischemic heart disease.  38 C.F.R. § 3.310.  

The Board notes that the RO did not seek VA medical opinions for his claims for service connection. However, as there is no competent and credible evidence of   the claimed conditions during service or for many years thereafter, and no probative 
evidence even suggesting a relationship between the claimed conditions and service, a VA examination is not required. See 38 C.F.R. § 3.159(c)(4); see also McLendon  v. Nicholson, 20 Vet App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection that doctrine is not applicable   in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for heart disease is denied.

Service connection for diabetes is denied.

Service connection for left lower extremity diabetic neuropathy is denied.

Service connection for right lower extremity diabetic neuropathy is denied.

Service connection for left upper extremity diabetic neuropathy is denied.

Service connection right upper extremity diabetic neuropathy is denied.

Service connection for bilateral blindness is denied. 


REMAND

The Board finds that additional development is needed with respect to the sleep apnea claim.  

The record contains a copy of a marriage license documenting the Veteran's marriage to his wife in November 1964.  The Veteran's wife submitted a March 2015 written statement asserting that within a week of his return from active duty the Veteran was observed to snore loudly and have long pauses between breaths.  

A VA examination is thus warranted to address the likelihood that the Veteran's sleep apnea developed in service

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his sleep apnea.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such.

2. Schedule the Veteran for a VA examination for his claimed sleep apnea.  The claims file must be reviewed   in conjunction with the examination.  Any indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, if sleep apnea is diagnosed as present at any time during the claim period, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that this sleep apnea arose in service or is otherwise related to service.  In so doing, the examiner should consider the symptoms as reported by the Veteran's wife in a March 2015 submitted statement.  However, the examiner should not accept the Veteran's self-reported history of being tested and placed on a CPAP in 1965. The examiner should explain the reasoning for the opinions provided.

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his authorized representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


